Appeal by the petitioner from a final order vacating an order to review the action of the board of standards and appeals, which had denied petitioner’s application for the erection of a gasoline station in an unrestricted district upon the ground that such use was forbidden by section 21 of article V of the Amended Building Zone Resolution, and affirming *798the determination of said board. Order unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present —Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. [170 Misc. 187.]